USDC IN/ND case 2:18-cv-00046-TLS-JEM document 20 filed 12/04/18 page 1 of 2


                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION

 RUBY WINTERS,

 Plaintiff,
                                                             Case No.: 2:18-cv-00046
 v.
                                                           District Judge Rudy Lozano
 CAROL WRIGHT GIFTS,                                      Magistrate Judge John E. Martin

 Defendant.

                 AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, RUBY

WINTERS and the Defendant, DR. LEONARD’S HEALTHCARE CORP. D/B/A CAROL

WRIGHT GIFTS, through their respective counsel and pursuant to Federal of Civil Procedure 41,

that the above-captioned case be dismissed with prejudice. Each party shall bear its own costs and

attorney fees.


Dated: December 4, 2018                      Respectfully Submitted,

RUBY WINTERS                                 DR. LEONARD’S HEALTHCARE CORP.
                                             D/B/A CAROL WRIGHT GIFTS

/s/ Omar T. Sulaiman                         /s/ Hilary F. Korman (with consent)
Omar T. Sulaiman                             Hilary F. Korman
Counsel for Plaintiff                        Counsel for Defendant
Sulaiman Law Group, LTD                      Blank Rome LLP
2500 S. Highland Ave., Suite 200             405 Lexington Avenue
Lombard, Illinois 60148                      New York, New York 10174
Phone: (630) 575-8181                        Phone: (212) 885-5118
osulaiman@sulaimanlaw.com                    hkorman@blankrome.com
USDC IN/ND case 2:18-cv-00046-TLS-JEM document 20 filed 12/04/18 page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.

                                                               s/ Omar T. Sulaiman
                                                               Omar T. Sulaiman
